Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Response to Amendment
The amendment filed December 18, 2020 has been entered. Claims 1, 4, 6-7, and 9-23 remain pending in the application with claims 2 and 5 having been cancelled and claim 23 being new. Applicant’s amendments and arguments have overcome the objections and/or 112 rejections to the drawings and claims set forth in the Final Office Action dated September 29, 2020. Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. In regards to the arguments concerning claim 1, the arguments have been fully considered but are moot as new limitations have been added to the claims that require new grounds of rejection. In regards to the arguments concerning claim 1, the reference Tascione discloses a vehicle diagnostic .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 9-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the limitation “selecting a further operation to perform based on the source that has been identified” and upon further careful review of the specification, this limitation does not appear to be present in the specification. The specification does teach determining if several operations such as contacting a remote server, a repair service, etc. based on the severity of the error but does not specifically teach performing a further operation based on the identified source. 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of the claim are not present in the specification. While the specification does teach determining if the vehicle should be placed in a safe state depending on the severity of an error and which type of safe state the vehicle should be placed in depending on the severity of the error, the specification does not teach any step wherein maintaining the vehicle in the safe state during the test of the function that has been identified as the source is dependent on the severity of the error. The specification is silent on any step wherein it is determined if the vehicle should be maintained in the safe mode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tascione (US Patent Application Publication 2018/0050704) in view of Duc (US Patent 8306783) and Watanabe (US Patent Application Publication 2006/0241831).

Regarding Claim 1:
Tascione discloses:
A self-check function-diagnostic method for an autonomous or semi-autonomous vehicle, the method comprising: (Tascione: Par 10)
in response to an initial generation of an error message during operation of the autonomous or semi-autonomous vehicle, the error message indicating occurrence of an error, (Tascione: Par 59)
(a) switching the respective function off, while others of the plurality of functions remain operational; (Tascione: Par 61)
(b) subsequent to the switching off of the respective function, restarting the respective function; and (Tascione: Par 61)
(c) determining whether the error message is present after the restart, (Tascione: Par 61)
the respective function being identified as the source by a result of the determination being that the error message is not present after the restart; and (Tascione: Par 43, 46, and 61, Tascione teaches that if the first power cycled component has not resolved the error to determine if the fault lies elsewhere in the system.)
responsive to the identification of the source: selecting a further operation to perform based on the source that has been identified; and performing the further operation. (Tascione: Par 59)
However, Tascione does not appear to explicitly disclose:
Tascione does not appear to explicitly disclose the creation of a subset of the plurality of functions that should be tested that may be the cause of the error message.
the steps including the following steps (a)-(c) all as a single unit, the single unit of the steps being performed in its entirety for each respective one of at least a subset of the plurality of functions, in consecutive iterations function by function so that each respective one of the iterations of the performance of the entire single unit of the steps, other than a first one of the iterations, begins after completion of another one of the iterations that immediately precedes the respective iteration, until the source is identified:
wherein the method is performed in an instance in which the source is not identified in the first one of the iterations so that the at least the subset of the plurality of functions includes at least two of the plurality of functions.

Tascione discloses the use of power cycling methods as part of its steps of its diagnostic methods for a variety of systems, including engine ECUs and various sensor systems in Par 39, 46, 54, and 61. Tascione also discloses in Par 43 that in some situations there may be one or more sources for a fault condition. In addition, Tascione discloses in Par 46 that if power cycling a first component does not resolve the fault to determine if the fault lies elsewhere in the system. Similarly, Duc teaches a method for determining faulty components in a vehicle system that creates a list of potentially faulty components in the system and gives a prioritized list of the components that are most likely to be faulty that should be further checked to determine the source of the error.
As such, Duc teaches
Duc teaches the creation of a subset of the plurality of functions that should be tested that may be the cause of the error message. (Duc: Col 1 Line 56 to Line 67, Col 2 Line 7-28, and Col 4 Line 1-23) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added Duc’s creation of a list of a prioritized list of potentially faulty components as taught by the method of Duc to the self-diagnostic methods of Tascione. Both Tascione and Duc teach methods in which there may be more than one potential source for a fault and it would have been obvious to add Duc’s creation of a list of potentially faulty components to the self-diagnostic method of Tascione to prioritize the potential solutions to the diagnosis problem. The combination of 

Modified Tascione teaches the creation of a list of potentially faulty components that should be checked and also teaches that as part of the diagnostic method for each component to power cycle the component and check to see if the error is still present after the reset. Watanabe teaches a method for determining which of a plurality of possible fault conditions causes an error by iterating through a list of potential target conditions and after each target condition is activated to check to see if the error is still present. 
As such, Watanabe teaches:
the steps including the following steps (a)-(c) all as a single unit, the single unit of the steps being performed in its entirety for each respective one of at least a subset of the plurality of functions, in consecutive iterations function by function so that each respective one of the iterations of the performance of the entire single unit of the steps, other than a first one of the iterations, begins after completion of another one of the iterations that immediately precedes the respective iteration, until the source is identified: (Watanabe: Par 54-57)
wherein the method is performed in an instance in which the source is not identified in the first one of the iterations so that the at least the subset of the plurality of functions includes at least two of the plurality of functions. (Watanabe: Par 56-57)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the iterative method to test a multitude of possible conditions as 

Regarding Claim 4:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione further teaches:
wherein the initial generation of the error message is produced by at least one in-vehicle error, and the method further comprises assigning a degree of severity to the at least one in-vehicle error. (Tascione: Par 49)

Regarding Claim 13:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione further teaches:
wherein the further operation is a test of the function that has been identified as the source. (Tascione: Par 61 Step 445 Fig. 4)

Regarding Claim 14:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 13.
Modified Tascione further teaches:
further comprising, responsive to a result of the test being that the error message is regenerated, deactivating the function that has been identified as the source. (Tascione: Par 39 Par 62, Tascione teaches performing specific safety protocols to resolve particular fault conditions that may include powering down the faulty AV system.)

Regarding Claim 15:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 13.
Modified Tascione further teaches:
further comprising, responsive to a result of the test being that the error message is regenerated, deactivating an autonomous driving by the autonomous or semi-autonomous vehicle. (Tascione: Par 63 Step 465 Fig. 4)

Regarding Claim 16:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 13.
Modified Tascione further teaches:
further comprising, responsive to a result of the test being that the error message is regenerated, deactivating the autonomous or semi- autonomous vehicle. (Tascione: Par 63, Step 470 Fig. 4)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tascione (US Patent Application Publication 2018/0050704) in view of Watanabe (US Patent Application Publication 2006/0241831).

Regarding Claim 22:
Tascione discloses:
A method for an autonomous or semi-autonomous vehicle, the method comprising: (Tascione: Par 10)
in response to an initial generation of an error message during operation of the autonomous or semi-autonomous vehicle, the error message indicating occurrence of an error, (Tascione: Par 59)
(a) switching the respective function off, while others of the plurality of functions remain operational; (Tascione: Par 61)
(b) subsequent to the switching off of the respective function, restarting the respective function; and (Tascione: Par 61)
(c) determining whether the error message is no longer present after the restart as an indication of the respective function being the source;  (Tascione: Par 43, 46, and 61, Tascione teaches that if the first power cycled component has not resolved the error to determine if the fault lies elsewhere in the system.)
Tascione does not appear to explicitly disclose:
executing steps in an attempt to identify which of a plurality of functions of the autonomous or semi-autonomous vehicle is a source of the occurrence of the error, the steps including the following  steps (a)-(c) all as a single unit, the single unit of the steps being performed in its entirety for each respective one of the plurality of functions, in consecutive iterations function by function so that each respective one of the iterations of the performance of the entire single unit of the steps, other than a first one of the iterations, begins after completion of another one of the iterations that immediately precedes the respective iteration:

Tascione discloses the use of a diagnostic method that power cycles components in a vehicle to attempt to resolve a fault condition in the vehicle. Tascione also discloses in par 43 that in some situations there may be one or more sources for a fault condition. In addition, Tascione discloses in Par 46 that if power cycling a first component does not resolve the fault to determine if the fault lies elsewhere in the system. Watanabe teaches a method for determining which of a plurality of possible fault conditions causes an error by iterating through a list of potential target conditions and that after each condition is activated to check to see if the error is still present. 
As such, Watanabe teaches:
executing steps in an attempt to identify which of a plurality of functions of the autonomous or semi-autonomous vehicle is a source of the occurrence of the error, the steps including the following  steps (a)-(c) all as a single unit, the single unit of the steps being performed in its entirety for each respective one of the plurality of functions, in consecutive iterations function by function so that each respective one of the iterations of the performance of the entire single unit of the steps, other than a first one of the iterations, begins after completion of another one of the iterations that immediately precedes the respective iteration: (Watanabe: Par 54--57)

Modified Tascione teaches:
and responsive to the steps executed in the attempt to identify which of the plurality of the functions of the autonomous or semi-autonomous vehicle is the source of the occurrence of the error being completed for all of the plurality of functions without any of the plurality of functions being indicated to be the source, (Tascione: Par 61, Tascione teaches that if the attempts at power cycling components have not resolved the fault condition to transfer the vehicle to other modes of operation.)
changing a mode of operation of the autonomous or semi-autonomous vehicle. (Tascione: Par 63)

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tascione (US Patent Application Publication 2018/0050704) in view of Duc (US Patent 8306783) and Watanabe (US  as applied to claim 1 above, and further in view of Ferren (US Patent Application Publication 2018/0011485).

Regarding Claim 6:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione further teaches:
wherein depending on a degree of severity of the error indicated by the error message, the autonomous or semi- autonomous vehicle is deactivated (Tascione: Par 63)
Modified Tascione does not appear to explicitly teach:
the autonomous or semi- autonomous vehicle is deactivated during the performance of the steps to identify which of the plurality of functions of the autonomous or semi-autonomous vehicle is the source of the occurrence of the error indicated by the error message.

Ferren teaches transferring a vehicle into a safe state prior to the testing of an error in the vehicle and keeping the vehicle in the safe state until the error has been resolved. Ferren also teaches that one of the potential safe states is fully stopping during the performance of the test.
As such, Ferren teaches:
the autonomous or semi- autonomous vehicle is deactivated during the performance of the steps to identify which of the plurality of functions of the autonomous or semi-autonomous vehicle is the source of the occurrence of the error indicated by the error message. (Ferren: Par 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system as taught by modified  to include the teachings of the system and method of analyzing anomalies of Ferren.  Modified Tascione and Ferren both teach transitioning the vehicle into a safe state as part of their methodologies and it would have been obvious to a person of ordinary skill to have added the method of transitioning to a safe state such as fully stopping the vehicle prior to the analysis of the error so that the vehicle is in the safe state during the entire error analysis until the error is resolved as taught by Ferren to the method of modified Tascione.  A person of ordinary skill in the art would have been motivated to combine the teachings of Ferren and modified Tascione because of the motivation found in Par 49 of Ferren and would improve modified Tascione by allowing more time to safely diagnose the vehicle.

Regarding Claim 7:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione further teaches:
wherein depending on a degree of severity of the error indicated by the error message, the autonomous or semi- autonomous vehicle is switched to a manual operating state (Tascione: Par 63)
Modified Tascione does not appear to explicitly teach:
the autonomous or semi- autonomous vehicle is switched to a manual operating state during which the steps to identify which of the plurality of functions of the autonomous or semi-autonomous vehicle is the source of the error indicated by the error message are performed.

Ferren teaches transferring a vehicle into a safe state prior to the testing of an error in the vehicle and keeping the vehicle in the safe state until the error has been resolved. Ferren also teaches that one of 
As such, Ferren teaches:
the autonomous or semi- autonomous vehicle is switched to a manual operating state during which the steps to identify which of the plurality of functions of the autonomous or semi-autonomous vehicle is the source of the error indicated by the error message are performed. (Ferren: Par 58 and 62)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system as taught by modified Tascione to include the teachings of the system and method of analyzing anomalies of Ferren.  Modified Tascione and Ferren both teach transitioning the vehicle into a safe state as part of their methodologies and it would have been obvious to a person of ordinary skill to have added the method of transitioning to a safe state such as switching to manual control the vehicle prior to the analysis of the error so that the vehicle is in the safe state during the entire error analysis until the error is resolved as taught by Ferren to the method of modified Tascione.  A person of ordinary skill in the art would have been motivated to combine the teachings of Ferren and modified Tascione because of the motivation found in Par 49 of Ferren and would improve modified Tascione by allowing more time to safely diagnose the vehicle.

Regarding Claim 20:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione does not appear to explicitly teach: 
further comprising placing the autonomous or semi-autonomous vehicle into a safe mode in response to the initial generation of the error message,
wherein the steps to identify which of the plurality of functions of the autonomous or semi- autonomous vehicle is the source of the occurrence of the error are performed while the autonomous or semi-autonomous vehicle is in the safe mode.

Ferren teaches transferring a vehicle into a safe state prior to the testing of an error in the vehicle and keeping the vehicle in the safe state until the error has been resolved. Ferren also teaches that upon the resolution of an error to transfer the vehicle back to its original normal autonomous operating state and resume monitoring the system for anomalies.
As such, Ferren teaches:
further comprising placing the autonomous or semi-autonomous vehicle into a safe mode in response to the initial generation of the error message, (Ferren: Par 49)
wherein the steps to identify which of the plurality of functions of the autonomous or semi- autonomous vehicle is the source of the occurrence of the error are performed while the autonomous or semi-autonomous vehicle is in the safe mode. (Ferren: Par 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system as taught by modified Tascione to include the teachings of the system and method of analyzing anomalies of Ferren.  Modified Tascione and Ferren both teach transitioning the vehicle into a safe state as part of their methodologies and it would have been obvious to a person of ordinary skill to have added the method of transitioning to a safe state prior to the testing of the error so that the vehicle is in the safe state during the entire error test until the error is resolved as taught by Ferren to the method of modified Tascione.  A person of ordinary skill in the art would have been motivated to combine the teachings of Ferren and modified 

Regarding Claim 21:
The combination of Tascione, Duc, Watanabe, and Ferren teaches, as shown in the rejection above, the limitations of claim 20.
Modified Tascione further teaches:
wherein the further operation is a test of the function that has been identified as the source, (Tascione: Par 61 Step 445 Fig. 4)
and the method further comprises, responsive to a result of the test being that the error is not regenerated by the performance of the test, removing the autonomous or semi-autonomous vehicle from the safe mode. (Ferren: Par 32 and 33)

Claims 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tascione (US Patent Application Publication 2018/0050704) in view of Duc (US Patent 8306783) and Watanabe (US Patent Application Publication 2006/0241831) as applied to claim 13 above, and further in view of Ferren (US Patent Application Publication 2018/0011485).

Regarding Claim 17:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 13.
Modified Tascione does not appear to explicitly teach:
wherein the test of the function that has been identified as the source is performed while the autonomous or semi-autonomous vehicle is in a safe mode.

Ferren teaches transferring a vehicle into a safe state prior to the testing of an error in the vehicle and keeping the vehicle in the safe state until the error has been resolved. Ferren also teaches that upon the resolution of an error to transfer the vehicle back to its original normal autonomous operating state and resume monitoring the system for anomalies.
As such, Ferren teaches:
wherein the test of the function that has been identified as the source is performed while the autonomous or semi-autonomous vehicle is in a safe mode. (Ferren: Par 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system as taught by modified Tascione to include the teachings of the system and method of analyzing anomalies of Ferren.  Modified Tascione and Ferren both teach transitioning the vehicle into a safe state as part of their methodologies and it would have been obvious to a person of ordinary skill to have added the method of transitioning to a safe state prior to the testing of the error so that the vehicle is in the safe state during the entire error test until the error is resolved as taught by Ferren to the method of modified Tascione.  A person of ordinary skill in the art would have been motivated to combine the teachings of Ferren and modified Tascione because of the motivation found in Par 49 of Ferren and would improve modified Tascione by allowing more time to safely diagnose the vehicle.

Regarding Claim 18:
The combination of Tascione, Duc, Watanabe, and Ferren teaches, as shown in the rejection above, the limitations of claim 17.
Modified Tascione further teaches:
further comprising, responsive to a result of the test being that the error is not regenerated by the performance of the test, (Tascione: Par 61)
removing the autonomous or semi-autonomous vehicle from the safe mode. (Ferren: Par 32 and 33)

Regarding Claim 19:
The combination of Tascione, Duc, Watanabe, and Ferren teaches, as shown in the rejection above, the limitations of claim 17.
Modified Tascione further teaches:
wherein maintaining the autonomous or semi- autonomous vehicle in the safe mode during the performance of the test of the function that has been identified as the source is dependent a severity of the error. (Tascione: Par 62)
Modified Tascione teaches in Par 49 of Ferren to have the vehicle in a safe state during the test and attempts to resolve or mitigate the fault conditions present in the vehicle. Tascione teaches in Par 62 that depending on the classification of the fault condition the fault condition may be ignored outright. In this way, modified Tascione teaches that depending on the severity of the fault condition that the fault condition may be ignored outright and so it would be safe to run the autonomous vehicle under normal conditions outside of the safe state while ignoring the fault.

Regarding Claim 23:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 13.
Modified Tascione further teaches:
wherein the test of the function that has been identified as the source is performed while the autonomous or semi-autonomous vehicle is driven (Tascione: Par 39)
Modified Tascione does not appear to explicitly disclose:
Modified Tascione does not appear to explicitly teach performing the test while the autonomous or semi-autonomous vehicle is driven at a low speed.

Ferren teaches transferring a vehicle into a safe state prior to the testing of an error in the vehicle and keeping the vehicle in the safe state until the error has been resolved. Ferren also teaches that one of the potential safe states is driving the vehicle at a low speed during the performance of the test.
As such, Ferren teaches:
Ferren explicitly teaches performing the test while the autonomous or semi-autonomous vehicle is driven at a low speed. (Ferren: Par 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system as taught by modified Tascione to include the teachings of the system and method of analyzing anomalies of Ferren.  Modified Tascione and Ferren both teach transitioning the vehicle into a safe state as part of their methodologies and it would have been obvious to a person of ordinary skill to have added the method of transitioning to a safe state such as a low speed prior to the analysis of the error so that the vehicle is in the safe state during the entire error analysis until the error is resolved as taught by Ferren to the method of modified Tascione.  A person of ordinary skill in the art would have been motivated to combine the teachings of Ferren and modified Tascione because of the motivation found in Par 49 of Ferren and would improve modified Tascione by allowing more time to safely diagnose the vehicle.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tascione (US Patent Application Publication 2018/0050704) in view of Duc (US Patent 8306783) and Watanabe (US Patent Application Publication 2006/0241831) as applied to claim 1 above, and further in view of Stanek (US Patent 8924071).

Regarding Claim 9:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione does not appear to explicitly teach:
wherein the further operation includes communicating with an off-board server unit, by which a repair service or a towing service is contacted.
However, Stanek teaches:
Stanek teaches a method for online vehicle maintenance that performs error diagnosis of faults of a system using a server off-board the vehicle and transfers information to service centers as part of its diagnosis.
As such, Stanek teaches:
wherein the further operation includes communicating with an off-board server unit, by which a repair service or a towing service is contacted. (Stanek: Col 12 Line 33-37 and Col 12 Line 57-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system of modified Tascione to include the teachings of the online vehicle maintenance system for error analysis taught by Stanek.  Both modified Tascione and Stanek teach methods of diagnosing an error in a vehicle and it would have obvious to perform the error diagnosis off-board the vehicle as taught by Stanek to modified Tascione to 

Regarding Claim 10:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione does not appear to explicitly teach:
wherein the further operation includes initiating performance of an error diagnosis by an off-board server unit that transmits a result of the error diagnosis to a repair service or a towing service.
However, Stanek teaches:
Stanek teaches a method for online vehicle maintenance that performs error diagnosis of faults of a system using a server off-board the vehicle and transfers information to service centers as part of its diagnosis.
As such, Stanek teaches:
wherein the further operation includes initiating performance of an error diagnosis by an off-board server unit that transmits a result of the error diagnosis to a repair service or a towing service. (Stanek: Col 12 Line 33-37 and Col 12 Line 57-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system of modified Tascione to include the teachings of the online vehicle maintenance system for error analysis taught by Stanek.  Both modified Tascione and Stanek teach methods of diagnosing an error in a vehicle and it would have 

Regarding Claim 12:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione further teaches:
wherein the further operation includes initiating performance of an error diagnosis by a server unit that is on-board the autonomous or semi-autonomous vehicle (Tascione: Par 18 and 41)
Modified Tascione does not appear to explicitly teach:
wherein the further operation includes initiating performance of an error diagnosis by a server unit that is off-board the autonomous or semi-autonomous vehicle

Stanek teaches a method for online vehicle maintenance that performs error diagnosis of faults of a system using a server off-board the vehicle.
As such, Stanek teaches:
wherein the further operation includes initiating performance of an error diagnosis by a server unit that is off-board the autonomous or semi-autonomous vehicle (Stanek: Col 12 Line 33-37 and Col 12 Line 57-62)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system of modified Tascione to .  Both modified Tascione and Stanek teach methods of diagnosing an error in a vehicle and it would have obvious to perform the error diagnosis off-board the vehicle as taught by Stanek to modified Tascione to allow a more thorough error diagnosis. A person of ordinary skill in the art would have been motivated to combine the teaching of Stanek and modified Tascione because of the motivation found in Col 8 Line 22-23 of Stanek and would improve modified Tascione by making it easier to identify the root problem in the vehicle. 
Modified Tascione does not appear to explicitly teach:
Modified Tascione does not appear to explicitly teach initiating performance of an error diagnosis using at least one diagnostic algorithm.

Duc explicitly teaches the use of algorithms as part of the diagnosis of errors in a vehicle. Duc teaches using algorithms to perform analysis for possible errors in a vehicle to determine faulty controllers in a vehicle system.
As such, Duc teaches:
Duc explicitly teaches initiating performance of an error diagnosis using at least one diagnostic algorithm. (Duc: Col 4 Line 38-55)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the algorithms for determining faulty components in a vehicle system as taught by the method of Duc to the diagnostic method of modified Tascione. Both modified Tascione and Duc teach methods of analyzing potential errors in a vehicle system and it would have been obvious to include the explicit use of diagnostic algorithms as taught by Duc to the method of modified Tascione. A person of ordinary skill in the art would have been motivated to combine the teachings of Duc and modified Tascione because of the motivation found in Col 6 Line 10-17 of Duc and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tascione (US Patent Application Publication 2018/0050704) in view of Duc (US Patent 8306783) and Watanabe (US Patent Application Publication 2006/0241831) as applied to claim 1 above, and further in view of Stanek (US Patent 8924071) and Ferren (US Patent Application Publication 2018/0011485).

Regarding Claim 11:
The combination of Tascione, Duc, and Watanabe teaches, as shown in the rejection above, the limitations of claim 1.
Modified Tascione further teaches:
wherein the further operation includes initiating performance of an error diagnosis by a server unit that is on board  semi-autonomous vehicle (Tascione: Par 18 and 41)
Modified Tascione does not appear to explicitly teach:
wherein the further operation includes initiating performance of an error diagnosis by a server unit that is off-board the autonomous or semi-autonomous vehicle
However, Stanek teaches:
Stanek teaches a method for online vehicle maintenance that performs error diagnosis of faults of a system using a server off-board the vehicle.
As such, Stanek teaches:
wherein the further operation includes initiating performance of an error diagnosis by a server unit that is off-board the autonomous or semi-autonomous vehicle (Stanek: Col 12 Line 33-37 and Col 12 Line 57-62)
.  Both modified Tascione and Stanek teach methods of diagnosing an error in a vehicle and it would have obvious to perform the error diagnosis off-board the vehicle as taught by Stanek to modified Tascione to allow a more thorough error diagnosis. A person of ordinary skill in the art would have been motivated to combine the teaching of Stanek and modified Tascione because of the motivation found in Col 8 Line 22-23 of Stanek and would improve modified Tascione by making it easier to identify the root problem in the vehicle. 
Modified Tascione does not appear to explicitly teach:
Modified Tascione does not appear to explicitly teach initiating performance of the error diagnosis while the autonomous or semi-autonomous vehicle is prevented from driving above a predefined threshold.
However, Ferren teaches:
Ferren teaches transferring a vehicle into a safe state prior to the testing of an error in the vehicle and keeping the vehicle in the safe state until the error has been resolved. Ferren also teaches that one of the potential safe states is driving the vehicle at a low speed during the performance of the test.
As such, Ferren teaches:
Ferren explicitly teaches initiating performance of the error diagnosis while the autonomous or semi-autonomous vehicle is prevented from driving above a predefined threshold. (Ferren: Par 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle diagnostic system as taught by modified Tascione to include the teachings of the system and method of analyzing anomalies of Ferren.  Modified  and Ferren both teach transitioning the vehicle into a safe state as part of their methodologies and it would have been obvious to a person of ordinary skill to have added the method of transitioning to a safe state such as a low speed prior to the analysis of the error so that the vehicle is in the safe state during the entire error analysis until the error is resolved as taught by Ferren to the method of modified Tascione.  A person of ordinary skill in the art would have been motivated to combine the teachings of Ferren and modified Tascione because of the motivation found in Par 49 of Ferren and would improve modified Tascione by allowing more time to safely diagnose the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday through Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669